     Case 2:19-cv-01991-JCM-NJK Document 21
                                         20 Filed 05/20/20
                                                  05/19/20 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      MARTA D. KURSHUMOVA, ESQ.
 3    Nevada Bar No. 14728
      E-mail: mkurshumova@hkm.com
 4    HKM EMPLOYMENT ATTORNEYS LLP
      1785 East Sahara, Suite 300
 5    Las Vegas, Nevada 89104
      Tel: (702) 625-3893
 6    Fax: (702) 625-3893
      Attorneys for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9
       HARMONIE MCWILLIAMS, an
10     Individual,                                  CASE NO.: 2:19-cv-01991-JCM-NJK

11                         Plaintiff,

12     vs.                                                  JOINT STATUS REPORT

13     CITY SEAMLESS LLC, a Foreign Limited-
       Liability Company; CITY SEAMLESS
14     RAIN GUTTER COMPANY, a California
       Corporation; FIRST ASCENT, LLC, a
15     Domestic Limited-Liability Company;
       DOES I -X; and ROE CORPORATIONS I -
16     X.

17
                           Defendant.
18

19           Pursuant to the Court’s February 6, 2020 Minutes of Proceedings (ECF 16), Defendants

20    City Seamless LLC, City Seamless Rain Gutter Company, First Ascent, LLC, by and through

21    counsel Mark H. Hutchings, Esq. and Plaintiff Harmonie McWilliams, by and through counsel

22    Jenny L. Foley, Ph.D., Esq., hereby submit their joint report regarding the status of the

23    settlement of this matter.

24

25
                                             Page 1 of 3
26
     Case 2:19-cv-01991-JCM-NJK Document 21
                                         20 Filed 05/20/20
                                                  05/19/20 Page 2 of 3



 1           On February 6, 2020, an Early Neutral Evaluation session (ENE) was held with

 2    Magistrate Judge Brenda Weksler, during which the parties reached a settlement. Following

 3    the ENE, the Court issued Minutes of Proceedings (ECF 16), directing the parties to submit a

 4    Joint Status Report on April 21, 2020, if a stipulated dismissal has not been filed by that date.

 5           On or about February 17, 2020, Mr. Perry sent Ms. Kurshumova the Settlement

 6    Agreement for review. The Parties have since then exchanged several revisions but delays due

 7    to Covid-19 have prolonged the process. The Parties are in the process of finalizing the latest

 8    draft anticipate concluding the settlement process in the next two weeks.

 9           Based on the foregoing, the Parties request additional time to execute the Settlement

10    Agreement and to file a stipulation for dismissal of this action.

11
      Dated: May 19, 2020
12                                                      HUTCHINGS LAW GROUP
       IT IS ORDERED that the parties
13     must file dismissal paperwork or                 By: /s/ Mark H. Hutchings
       another joint status report                      MARK H. HUTCHINGS, ESQ.
14
       regarding the status of settlement               552 E Charleston Blvd
       by June 12, 2020.                                Las Vegas, NV 89104
15
                                                        702-660-7700
16      IT IS SO ORDERED                                Fax: 702-522-5202
                                                        Email:
17                                                      mhutchings@hutchingslawgroup.com
        DATED: May 20, 2020                             Attorney for Defendants
18

19
        __________________________________________________
20
        BRENDA WEKSLER
21      UNITED STATES MAGISTRATE JUDGE

22

23

24

25
                                                 Page 2 of 3
26
     Case 2:19-cv-01991-JCM-NJK Document 21
                                         20 Filed 05/20/20
                                                  05/19/20 Page 3 of 3



 1    Dated: May 19, 2020                    HKM EMPLOYMENT ATTORNEYS LLP

 2
                                             By: /s/ Jenny L. Foley
 3                                              JENNY L. FOLEY (Bar No. 9017)
                                                MARTA D. KURSHUMOVA (Bar No.
 4                                              14728)
                                                1785 East Sahara, Suite 300
                                                Las Vegas, Nevada 89104
 5
                                                Telephone: (702) 625-3893
                                                Facsimile: (702) 625-3895
 6                                              Email: jfoley@hkm.com
                                                Email: mkurshumova@hkm.com
 7                                              Attorneys for Plaintiff

 8
                                        ORDER
 9
                                        IT IS SO ORDERED:
10

11                                      ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
12
                                        Dated:
13

14

15

16

17

18

19

20

21

22

23

24

25
                                      Page 3 of 3
26
